Citation Nr: 1218753	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously characterized as a bipolar disorder/depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from June 1976 to May 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from June 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The June 2007 rating decision denied service connection for a bipolar disorder/depression and the October 2009 rating decision denied service connection for PTSD.  The Veteran perfected an appeal as to both decisions.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In April 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.


FINDING OF FACT

The evidence preponderates against a finding that chronic psychiatric disability, including PTSD, had its clinical onset in service or is otherwise related to active duty, and a psychosis was not manifested to a compensable degree within one year of discharge from active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by active military service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In December 2006 and May 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the December 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic record did not reveal any additional VA treatment records not already in his claims file.

As noted above, in April 2011, the Board remanded the Veteran's case to the RO for further development that include obtaining his recent treatment records and scheduling him for a VA psychiatric examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination May 2011.  His recent VA treatment records, dated through May 2011 were also obtained.  In September 2011, the recent VA examiner provided an Addendum to the examination report.

The Board finds that the May 2011 VA examination report, with September 2011 Addendum, is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The examination report satisfies 38 C.F.R. § 3.326 (2011).  The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

The Veteran contends that he was sexually assaulted during active service that caused his current psychiatric disorder, variously claimed as bipolar disorder/depression and PTSD.  Thus, he maintains that service connection is warranted for an acquired psychiatric disorder.  Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence preponderates against his claim and it must be denied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Facts

Service treatment records are not referable to complaints or diagnoses of, or treatment for, a psychiatric disorder.  When examined in May 1979, prior to discharge, a psychiatric abnormality was not noted.

The Veteran's Enlisted Performance Record shows that, in July 1978, he was rated 3.4 in all categories.  In January 1979, his performance ratings ranged from 2.6 (in leadership and supervisory ability) to 3.4 (in adaptability).  In May 1979, his ratings were 2.8 (in professional performance, military behavior, and military appearance) and 3.0 (in adaptability) and he was reduced to an E-3.  He was not recommended for reenlistment.

Post service, VA medical records, dated from 1996 to 2001, reflect treatment for psychiatric disability; an April 1996 entry notes a 4 year history of bipolar disorder.

According to a May 2002 VA outpatient psychiatry note, the Veteran said he was diagnosed with a bipolar condition in 1992 and wanted to transfer his care into the VA system.  He gave a history of taking prescribed medications for eight years and carried a diagnosis of bipolar affective disorder since 1992.  The Veteran also gave a history of eight past psychiatric hospitalizations since 1992 with four admissions in 1992 and four admissions in 1993.  The Veteran said he had military service from 1976 to 1979 and "had no combat experience and no problems from that period".  The Axis I diagnosis was bipolar by history.

The Veteran filed his initial claim of service connection for a psychiatric disability in November 2006.  He reported that bipolar disorder had its onset in service in January 1977.  A June 2007 rating action denied service connection on the basis that psychiatric disability was not exhibited in service or for many years thereafter.  

In an October 2007 handwritten statement, P.U.S., M.D., a private psychiatrist, said that the Veteran was ill with cancer of stomach while in service and became depressed but did not know what it was.  He was treated after his discharge with multiple hospitalizations for bipolar affective disorder and treated by the psychiatrist since September 2002.  In a January 2008 signed statement, Dr. P.U.S. said that he regularly treated the Veteran since April 2003 for PTSD secondary to reported sexual trauma in service.

A March 27, 2008 VA outpatient primary care record indicates that the Veteran had bipolar disorder that was treated by psychiatrists.  It was noted that he last used alcohol and smoked cocaine in 1994 and attended Alcohol Anonymous.

According to April 2008 to February 2011 VA outpatient psychiatry records, the Veteran was evaluated by his clinic psychiatrist, who diagnosed PTSD from military sexual trauma (MST), mood disorder, NOS, anxiety NOS, improved, and a previous diagnosis of bipolar disorder, unclear whether made separate from substance use.  The VA psychiatrist said that the Veteran did have PTSD and was unable to work since 1994.  The Veteran completed a MST group and took prescribed medications.  He discussed nightmares that he had and denied suicidal or homicidal ideation or plan.  

A September 2008 VA psychiatry record includes a diagnosis of mood disorder and anxiety, NOS, with a need to rule out PTSD from MST.

An October 12, 2008 VA psychology/MST/intake summary indicates that the Veteran screened positive for MST and positive PTSD symtoms.  The Veteran gave a history of being in the Navy from 1976 to 1979 and said he was raped twice by different attackers who were "part of a gang" and both attacks happened within two day time span.  The Veteran did not formally report the attack to command, but talked to his chief about it.  He shared that, during his service, there was much "racial tension, I was tormented and [harassed] on a daily basis, other [servicemen] threatened" him, they said they would kill him, called him racial slurs, and he was scared all the time, felt like people would do something to harm him, and he was traumatized by it.  He reported that, since this incident, he had sleeping problems and sexual functioning problems with several sexual partners.  The Axis I diagnoses were PTSD (per interview), depression, NOS (per medical chart), and past diagnoses of bipolar disorder, depression, NOS, and anxiety NOS were also noted.

In a November 12, 2008 VA psychiatry note, the Veteran's clinic psychiatrist reported that he discussed the recent MST intake with confirmation of PTSD diagnosis from the MST history.  It was noted that the Veteran for the first time reported MST events in the Navy between 1976 and 1979 in the last visit.  

In November 2008 and December 2009 signed statements, the Veteran's treating VA clinic psychiatrist diagnosed him with severe and chronic PTSD from MST, depressive disorder, not otherwise specified (NOS), and bipolar disorder by history.  In the December 2009 statement, the VA psychiatrist said that the Veteran reported a history of sexual trauma while aboard the USS CARPENTER from 1977 to June 1979.  He said he was assaulted by a first class petty officer and a seaman in the hull technician shop.  The Veteran was unable to report the incident due to fears as a male sailor in the context of the social "un-acceptability" at that time in American.  

The VA psychiatrist also said that the Veteran was very depressed with suicidal ideation as a result of the trauma at that time.  This affected his marriage that then resulted in divorce.  He was unable to discuss the situation with anyone until 2008 when he finally trusted that there was care available for his problem at a VA medical facility.  He had ongoing MST group therapy and medication management.  It was noted that the Veteran appeared sincere in his reports of being emotionally traumatized as a result of his negative experience of sexual assault while on active duty.  He clearly developed PTSD, depression, and episodic suicidal thoughts in reaction to those experiences and was unable to work since 1994.

In a May 2009 written statement, the Veteran said he worked as a hull technician aboard the USS CARPENTER and was threatened with metal pipes by other sailors.  He said he was sexually assaulted on May 13, 1978 and July 28, 1978.   

During his January 2011 Board hearing, the Veteran testified that he experienced a lot of racism and hatred aboard ship that included sexual threats that was very traumatizing (see Board hearing transcript at page 4).  He reported it to his master chief who said he would investigate but the Veteran was raped twice by a group onboard ship (Id. at 5).  The attacks happened before and after he complained (Id.).  He said the master chief could have done more and the Veteran was scared to report it because he feared his life would be threatened (Id.).  

The Veteran said that "two to three" guys were involved in the attack, a "first class" he identified as R.; another attacker was a hull technician, identified as A.; and the Veteran did not recall the third person (Id. at 13).  The Veteran said that the attack lasted "all morning long" (Id.).  He said it was the same three guys both times (Id.).  He did not seek medical treatment or counseling (Id. at 5-6).  The Veteran said he did not recall the exact dates of his attacks but they occurred towards the end of his career (Id. at 7).  The Veteran's service representative pointed to the Veteran's performance report that he contended showed a drop in grades between January and May 1979 (Id. at 6).  

The Veteran testified that, after service, he used crack and alcohol and then entered a VA substance abuse program (Id. at 9).  He was first diagnosed with a psychiatric disorder when he entered the VA substance abuse program in 1993 or 1994 (Id. at 15).  After discharge, the Veteran worked in shipyards but had difficulty holding a job and was repeatedly fired (Id. at 10).  He was uncomfortable with males getting close or touching him and stopped working in 1993 (Id.).

In May 2011, the Veteran underwent VA psychological examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The December 2009 letter from the Veteran's treating psychiatrist was reviewed.  The Veteran gave a history of private psychiatric treatment by Dr. H. from 1992 to 1997 for bipolar disorder and said he was hospitalized four times in 1992 and four times in 1993 for psychiatric problems.  

Further, the Veteran described his military service and noted that he lost a rank due to letting another person use his identify card.  He said that, after his abuse, he began drinking heavily.  Although he did not have any legal issues, he said the drinking was extensive.  The Veteran was married three times and currently separated.  He had no friends and was a loner.  

Objectively, the Veteran was clean, casually dressed, with a guarded attitude.  His affect was constricted and he was oriented.  His thought content included suicidal, homicidal, and paranoid ideation.  He had persistent persecutory delusions and persistent auditory delusions.  The Veteran had obsessive/ritualistic behavior such as taking five showers daily, repeatedly checking his windows and locks, and fixation on time that caused him to constantly check the clocks.  He had nonstop panic attacks.  He had suicidal ideation and regular had homicidal thoughts but said he would not act on it.  He had poor impulse control and was frequently angry and aggressive.  His recently memory was moderately impaired and his remote memory was normal.  

The Veteran described a 1977 sexual assault in service and said Mr. R. and Mr. A. were involved in the event.  The Veteran remembered one other man but could not recall his name.  He said that he was raped by three men while aboard the USS CARPENTER after being harassed for several months by his attackers.  The Veteran felt intense fear, helplessness, and horror.  He did not seek medical care.  As to PTSD symtoms, it was noted that the Veteran endorsed all of the symtoms of PTSD and said that they were chronic, severe, and unrelenting.  He described himself as reactive, angry, and irritable, with memory and concentration problems, and was socially isolation and withdrawn.  His mood was depressed and then cycled out.  He had poor sleep and nightmares.  

The Axis I diagnoses were psychotic disorder, NOS, and poly-substance dependence in full remission.  In the VA examiner's opinion, the Veteran's psychotic disorder was less likely as not (less than 50/50 probability) caused by or a result of claimed sexual trauma while on board the USS CARPENTER. 

The VA psychologist explained that, in her opinion, the Veteran did not meet the criteria for PTSD or bipolar disorder, based on the symtoms that he described.  Although he endorsed all symtoms for PTSD, the examiner said that it did not appear that his functioning was as near disabled as he claimed.  In her opinion, the most appropriate fit for his symtoms, based on his description of hallucinations, paranoia, and delusions, as well as mood instability and anxiety, was psychotic disorder NOS.  

The VA examiner said that, because a psychotic disorder was organic in nature and not caused by external stimuli, she opined that it could not be caused by any in service stressor.  It was further noted that it was difficult to determine the legitimacy of the Veteran's claims since there is not evidence that was given at the time of the alleged attacks.  In reviewing his chart, the VA examiner noted that it also appeared that, over time, the Veteran claimed to have had symtoms that increased rather than decreased, that should not be the case based on the amount of treatment he had, if in fact, he had PTSD.

In a September 2011 Addendum, the recent VA examiner responded to the RO's request to provide the approximate date of onset and etiology of the Veteran's diagnosed psychotic disorder NOS, including prior diagnosis of PTSD.  The examiner noted that she reviewed the Veteran's medical records again and that he was diagnosed with major depressive disorder, mood disorder, NOS, anxiety disorder, bipolar disorder, psychotic disorder, and poly-substance dependence over the past seven years.  She said that, in a March 27, 2008 VA progress note, it was noted that it was "unclear" as to the Veteran's mood disorder due to his poly-substance dependence.  The VA examiner opined that "this is one of the challenges in this case".  She said that "the use and abuse of certain substances can and does create symtoms that mimic bipolar, PTSD and psychosis.  It also can cause the patient to be a less than reliable historian."  

The VA examiner explained that, when she performed the Veteran's initial evaluation, she considered all the treatment records, letters from treating doctors and progress notes, the Veteran's own narrative, and the body of research and evidence describing all of the disorders with which the Veteran was previously diagnosed.  No additional evidence was provided to her.  

Further, the VA examiner said that the Vetran reported having eight hospitalizations between 1992 and 1993 and, prior to 1992, denied any mental health treatment.  The examiner said that made it very difficult to determine the onset of his symtoms.  He was also very vague when describing his drug abuse history and how it may have coincided with the onset of his symtoms.  The VA examiner was only able to go by the record of evidence that would suggest symtoms beginning in the early 1990s.  She said that, if, as the Veteran claimed, his symtoms were due to trauma suffered in military service, "his symtoms would have started 1979-1980.  Even with delayed onset, his symtoms would have started by 1982-1983".  Thus, the VA examiner opined that the onset of the Veteran's psychotic disorder, NOS, was in 1990, at the earliest.  She noted that, in 1988, he was able to attend school and earn his associate of arts degree that further suggested that the onset was in the early 1990s.  

The VA examiner also stated that the etiology was also difficult to ascertain without a clearer history of his drug use.  That was why she gave the diagnosis of psychotic disorder, NOS, and not a substance-included psychotic disorder.  The VA examiner stated that, according to the DSM IV TR, psychotic disorder, NOS, was used in '"situations in [which] the clinician has concluded that a Psychotic disorder is present, but is unable to determine whether it is primary, due to a general medical condition, or is substance induced."'  

The VA examiner did not feel that the Veteran's symtoms were brought on by any stressor, in service or otherwise, but were a result of either substance abuse or were organic in nature.  According to the VA examiner, "[i]t is without question that [the Veteran] was very unhappy in the service, and felt that he was not treated fairly, but this does not constitute trauma, and it is my belief that the onset of his symtoms [is] not related to this in any way".  In the VA examiner's opinion, the correct diagnosis, based on all evidence available, was psychotic disorder, NOS, and that it was most likely not the result of any in-service stressors, and the onset was not during his period of active military service.

B. Discussion

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the etiology of psychiatric pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The Veteran has contended that service connection should be granted for an acquired psychiatric disorder, variously characterized as a bipolar disorder/depression.  The Veteran currently has a psychotic disorder, but a preponderance of the evidence is against a finding that it was present in service, otherwise related to service, or manifested within the first post service year.  There were no findings of psychiatric disability in the service treatment records.   The psychiatric examination was normal on separation from service in May 1979, and the first post-service evidence of a psychotic disorder was reportedly in the 1990s, more than 10 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  When the Veteran was seen in the 1990's, history pointed to a recent onset of psychiatric symptomatology.  The Veteran reported no problems from his period of service.  The initial clinical histories of psychiatric impairment in service were reported following the time the Veteran applied for compensation benefits.  The Veteran reported being depressed from cancer in the stomach in service in an October 2007 report (there is no showing that the Veteran had cancer in the stomach in service).  The Veteran later mentioned psychiatric problems following episodes of military sexual trauma.  The evolving and inconsistent history provided by the Veteran undermines his reliability.   

The May 2011 VA examiner opined in her September 2011 Addendum that, while it was difficult to determine the onset of the Veteran's symtoms, the record of evidence suggested symtoms beginning in the early 1990s.  She explained that in 1988, he was able to attend school and earn his associate of arts degree that further suggested that the onset was in the early 1990s.  It was felt that if psychiatric disability was present in service or shortly thereafter, the Veteran's functioning would have been effected sooner than the early 1990's.  In the VA examiner's opinion, the onset of the Veteran's psychotic disorder was in 1990, at the earliest.

The Veteran also seeks service connection for PTSD.  Prior to July 13, 2009, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2011).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The Veteran was advised of the new regulation in the Board's April 2011 remand.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran has not contended that his stressor is related to a fear of hostile military or terrorist activity or that he served combat, nor does the evidence show that he served in combat or was exposed to hostile or terrorist activity.  Rather, he asserts that he was sexually assaulted in service that caused his currently diagnosed PTSD. 

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this include rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is not limited to service department records and can be obtained from any source).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.   

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(3). 

In December 2009, a VA clinic psychiatrist said he treated the Veteran for PTSD and, in January 2008, Dr. P.U.S., the private psychiatrist said he treated the Veteran since 2003 for PTSD due to sexual trauma.  However, in May 2011, the VA psychologist who examined him found that he did not have PTSD.  

As the Veteran's history regarding the onset of psychiatric symptomatology has evolved, so has his description of military sexual trauma.  There were no claims of military sexual trauma or of PTSD prior to the initial denial of service connection for psychiatric disability by the RO.  Since that time, the Veteran has described being personally (sexually) assaulted on two occasions in mid-1978 in service, although he has been unable to provide any specifics of the alleged incidents, other than they occurred while he was aboard the USS CARPENTER in approximately May and July 1978 (see May 2009 stressor statement), by two or three other sailors who allegedly taunted him with racial epithets and ultimately attacked him (see Board hearing transcript at pages 4-5, 13).  

In an October 15, 2008 VA medical record, the Veteran reported that he was raped twice by gang members within a two day span and said different men attacked him at each event.  The Veteran testified that he reported the first assault to his master chief who promised to investigate and that he was subsequently attacked again by the same men (Id. at 12-14).  As a consequence of these assaults, the Veteran's service representative asserted that the Veteran's performance evaluations declined (Id. at 6).  

In cases of claimed personal assault, VA established special procedures for evidentiary development.  See M21-1, supra.  The procedures take into account the difficulty establishing the occurrence of the stressor through standard evidence, and the need for development of alternate sources of evidence.  See Patton v. West, 12 Vet. App. at 277; YR v. West, 11 Vet. App. at 398-399; Cohen v. Brown, 10 Vet. App. at 139.  

The starting point for any determination with regard to PTSD is whether there is a "stressor".  Under all versions of the controlling regulation, there must be credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).  The question of whether the Veteran was exposed to a stressor in service is a factual determination and VA adjudicators are not bound to accept such statements simply because treating medical providers have done so.  See Wood v. Derwinski, 1 Vet. App. at 190; Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The existence of an event alleged as a stressor that results in PTSD (though not the adequacy of the alleged event to cause PTSD) is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993). 

As the Veteran does not allege that he engaged in combat, and as his reported stressors are not related to combat, his assertion, standing alone cannot, as a matter of law provide evidence to establish that an in-service event claimed as a stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  Further, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1993).  This does not mean that he cannot establish the alleged in-service event occurred; it only means that other "credible support evidence" from some source is necessary.  See Cohen.  Since there is a diagnosis of PTSD here, it must be determined whether there is credible supporting evidence of the Veteran's alleged stressor, i.e., whether service records or other independent credible evidence corroborates the alleged stressor.  See Dizolgio, supra.

The Court has held that, where there is a current diagnosis of PTSD, it must be presumed that the physician(s) making the diagnosis accepted the sufficiency of the in-service stressor(s).  Nevertheless, since the diagnostician does not generally have firsthand knowledge of whether a stressor actually occurred, credible evidence is required to verify that element.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

Based on a review of the entire record in this case, and in view of the factors discussed above, the Board finds that the evidence of record has not corroborated the Veteran's assertion of a rape in service.  The Veteran initially maintained that he was raped twice by gang members within a two day span with different attackers at each event (see October 15, 2008 VA medical record) although, he subsequently reported being attacked in May and July 1978 by the same two or three sailors (see May 2009 stressor statement).  He testified that he did not recall the exact dates of the attacks although in his May 2009 stressor statement said they occurred on May 13 and July 28, 1978.  The Veteran also testified that he reported the first assault to his master chief who promised to investigate and was subsequently attacked again, but he provided no specifics of the alleged event.  As the 2011 VA examiner indicated, the Veteran is not a reliable historian.  The Veteran's lack of credibility deeply undercuts the claim for PTSD.  While there is evidence of decreasing performance in service, there is no direct support for the claim of traumatic events in service and the Veteran's report of military sexual trauma is simply not believable.    

The Veteran provided testimony regarding his personal assaults in service including being sexually assaulted during May and July 1978, and the Veteran is competent to testify as to both the incurrence and continuity of symptomatology associated with the assault; the Board notes that the Veteran is competent to report as to the circumstances of his in-service incidents.  See Layno; 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d at 1331 (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d at 1372.

The lack of corroboration does not, by itself render lay evidence incredible.  See Buchanan v. Nicholson, 451 F.3d at 1337 (Board must first "determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."). 

The Veteran is competent to state that he was sexually assaulted in service.  The Veteran points to his service personnel records as evidence of his changed behavior after the claimed incidents.  He points particularly to performance evaluations prior to the summer of 1978 that describe his excellent job performance reviews and to those after that time that depict his poor job performance.  As noted above, his Enlisted Performance Record demonstrates some drop in performance ratings from January to May 1979 and reflects that he was reduced to an E-3.  However, he told the May 2011 VA examiner that he lost rank due to letting another person use his identification card.  

The Veteran has provided conflicting accounts of his alleged attacks in service that goes to his credibility.  He indicated that he was attacked twice by different men but testified that the same men attacked him twice.  He reported that he was attacked in May and July 1978 but testified that he did not recall the exact dates of the attacks.  Since the credibility of the Veteran is probably the most crucial factor in determining whether the uncorroborated stressor occurred, the Veteran's lack of credibility does weigh heavily against the claim. 

Contravening the above evidence is the fact that the May 2011 VA examiner noted that it was difficult to determine the legitimacy of the Veteran's claim of assault since there was no evidence that was given at the time of the alleged attack.  The Veteran has failed to provide the RO with any specific information upon which his allegation of rape in May and July 1978 while aboard the USS CARPENTER could be verified.  In its May 2009 letter to the Veteran, the RO requested that he provide the specifics of his alleged traumatic event but, in his May 2009 response to the RO's request, he only said he was raped on May 13 and July 28, 1978 by two men.   See Wood v. Derwinski, supra. 

In May 2002, when initially seen in the VA mental health clinic, he reported no problems in service and, in October 2008, when evaluated by a VA psychologist, he described two attacks within two days by gang members but, in January 2011, he testified that the same two men, identified as Mr. R. and Mr. A., and an unidentified third man, attacked him in May and July 1978.  Moreover, his failure to respond to the RO's requests for specific information regarding his stressful events leaves the Board with virtually no factual information upon which to rely regarding the alleged assaults.

Likewise, medical statements that attempt to accept a claimant's reports as credible and then relate a diagnosis of PTSD to event experienced in service do not constitute the requisite credible evidence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).  As noted above, several VA and private treatment reports reflect that examiners have indicated that the Veteran's current diagnosed psychiatric disorders, particularly PTSD, were due to sexual assault/rape.  There is no indication that those medical providers based their premises of in-service sexual assault on anything other than the Veteran's statements to them.  The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate accout of those experiences, merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 409 (1995).  

Moreover, with regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that a medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 1987 (1999).  

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

However, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care profession, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (19980; LeShore v. Brown, supra.

The May 2011, the VA examiner concluded that the Veteran did not have PTSD after a mental status interview, review of the claims file and discussion of the clinical record.  The rationale was substantial and based on the overall record.

While the Veteran maintains that he has a psychiatric disorder related to his active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 143 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.

In light of the foregoing, the Board finds that the record does not support the Veteran's assertion that he was sexually assaulted/raped during military service.  Thus, although the foundation for the diagnosis of PTSD in this case was the Veteran's account of having been sexually assaulted/raped, the Board must conclude that the claimed stressor has not been satisfactorily established as having occurred.  The evidence regarding the claimed military sexual trauma having occurred is not in equipoise and in fact preponderates against it having occurred.  
The Board finds that his oral and written statements in support of the Veteran's claim are of little evidentiary weight.  Having so concluded, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative credible evidence of record is against the Veteran's claim for service connection a psychiatric disorder, variously characterized as a bipolar disorder/depression and PTSD, and his claim must be denied.


ORDER

Service connection for an acquired psychiatric disorder, variously characterized as a bipolar disorder/depression and PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


